                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                      Case No. 6:18-cr-137-Orl-37EJK

CHRISTOPHER DEVINE
_____________________________________

                                         ORDER

      Defendant was sentenced to thirty-six months of probation and ordered to pay

$1,271,198.68 in restitution, at $500.00 per month. (Doc. 40.) On its motion, the United

States was issued writs of garnishment for Defendant’s Individual Retirement Account

and 401(k) account. (Docs. 43–46, 48.) After Defendant was served with the relevant

documents related to the writs of garnishment and the statutory 20-day waiting period

expired (Docs. 56–58), the United States moved for final orders of garnishment as to both

accounts (Docs. 57, 58). The Court then entered final orders of garnishment. (Docs. 59,

60.) Now, Defendant moves to quash the writs of garnishment, for return of the garnished

funds, to stay further garnishments, and to transfer this matter to the U.S. District Court

for the Southern District of Florida. (Doc. 61 (“Motion”).)

      On referral, U.S. Magistrate Judge Embry J. Kidd recommends denying the

Motion. (Doc. 64 (“R&R”).) Specifically, Magistrate Judge Kidd found: (1) Defendant’s

requests to transfer the matter to the Southern District and for return of the garnished

funds are untimely as it falls outside the statutory window; (2) under the Federal Debt

Collection Procedures Act the funds were properly garnished, precluding quashing the


                                            1
writs; and (3) Defendant’s request to stay future garnishments was not supported by any

authority that would allow the court to consider garnishment actions that have not yet

occurred. (Id.)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

              (Doc. 64) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Defendant’s Motion to Quash Writs of Garnishment, Return of Garnished

              Funds, Stay Further Garnishments, and Motion to Transfer Matter to the

              Southern District (Doc. 61) is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on September 6, 2019.




Copies to:
Counsel of Record




                                             2
